IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

PALM BEACH COUNTY FIRE                NOT FINAL UNTIL TIME EXPIRES TO
RESCUE/RISK MANAGEMENT                FILE MOTION FOR REHEARING AND
SERVICES AND PREFERRED                DISPOSITION THEREOF IF FILED
GOVERNMENT CLAIMS
SOLUTIONS,                            CASE NO. 1D16-0816

      Appellants,

v.

JONATHAN BROWN,

      Appellee.

_____________________________/

Opinion filed October 13, 2016.

An appeal from an order of the Judge of Compensation Claims.
Mary A. D'Ambrosio, Judge.

Lyle C. Platt of Clarke & Platt, P.A., West Palm Beach, for Appellants.

Kelli Biferie Hastings of the Law Office of Kelli B. Hastings, PLLC, Orlando, and
Michael P. Clelland of Morgan & Morgan, P.A., Orlando, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, BILBREY, and M.K. THOMAS, JJ., CONCUR.